Case 2:20-cv-13134-LVP-RSW ECF No. 36-12, PageID.2655 Filed 12/02/20 Page 1 of 2




                      Exhibit 12
12/2/2020Case     2:20-cv-13134-LVP-RSW     ECF
                                     Statement from No.  36-12,Krebs
                                                    CISA Director PageID.2656          Filed
                                                                     Following Final Day        12/02/20
                                                                                         of Voting | CISA Page 2 of 2
            An o icial website of the United States government             Here's how you know                 TLP:WHITE
                                                                                                 EMAIL US   CONTACT   SITE MAP




   STATEMENT FROM CISA DIRECTOR KREBS
   FOLLOWING FINAL DAY OF VOTING
   Original release date: November 04, 2020


   WASHINGTON – Following the final day of voting, Director of the Cybersecurity and Infrastructure
   Security Agency, Christopher Krebs, issued the following statement:
   “Over the last four years, the Cybersecurity and Infrastructure Security Agency (CISA) has been a part
   of a whole-of-nation e ort to ensure American voters decide American elections. Importantly, a er
   millions of Americans voted, we have no evidence any foreign adversary was capable of preventing
   Americans from voting or changing vote tallies.
   “We are only here because of the hard work of state and local election o icials and private sector
   partners who have focused e orts on enhancing the security and resilience of elections. The United
   States government supported these partners throughout the election, bringing the full range of
   capabilities to bear in securing systems and pushing back against malicious actors seeking to disrupt
   our process and interfere in our election. CISA will continue to support our state and local partners
   as they move toward their certification deadlines and the o icial outcome of the 2020 election.

   “We will remain vigilant for any attempts by foreign actors to target or disrupt the ongoing vote
   counting and final certification of results. The American people are the last line of defense against
   foreign influence e orts and we encourage continued patience in the coming days and weeks. Keep
   calm, continue to look to your state and local election o icials for trusted information on election
   results and visit CISA.gov/rumorcontrol for facts on election security.”
   #Protect2020



                                                                           ###
   Keywords: Cybersecurity, Election security

   Last Published Date: November 4, 2020




                                                                                                               TLP:WHITE
https://www.cisa.gov/news/2020/11/04/statement-cisa-director-krebs-following-final-day-voting                                    1/1
